Motion Granted; Vacated and Dismissed and Memorandum Opinion filed
December 21, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-21-00637-CV

    DYNA TORQUE TECHNOLOGIES, INC., D/B/A DYNA TORQUE
    TECHNOLOGIES AND ANDREW THOMAS SCHERFENBERG,
                       Appellants

                                       V.
                  FORWARD FINANCING. LLC, Appellee

              On Appeal from County Civil Court at Law No. 1
                           Harris County, Texas
                     Trial Court Cause No. 1163002

                         MEMORANDUM OPINION

      The Court today considered the parties’ agreed motion to vacate the trial
court’s judgment and dismiss the case with prejudice. The motion is granted as
follows.

      Without regard to the merits, the trial court’s judgment is vacated and the
case is dismissed. Tex. R. App. P. 43.2(e); see Jester Venture, Ltd. v. Nash, No.
01-06-00512-CV, 2006 WL 2042358, *1 (Tex. App.—Houston [1st Dist.] July 17,
2006, no pet.) (mem. op.); Internet America, Inc. v. Carradine, 106 S.W.3d 906,
907 (Tex. App.—Dallas 2003, no pet.) (vacating the trial court’s judgment and
dismissing the case based upon the joint agreed motion for disposition pursuant to
settlement agreement and Texas Rule of Appellate Procedure 43.2(e)); Young
Materials Corp. v. Smith, 4 S.W.3d 84 (Tex. App.—Waco 1999, no pet.) (vacating
the trial court’s judgment and dismissing the case based upon the parties’ agreed
motion to dismiss the entire cause and Texas Rule of Appellate Procedure 43.2(e)).

      Appellants shall pay all costs incurred by reason of this appeal. Tex. R.
App. P. 42.1(d).

                                      PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Poissant.




                                          2